——__ FILED
——_ LOGGED Geran
JUL 2 0 2020

Tosi JRB: USAO 2019R00667 AT GREENBEL’
» CLERK’ US. DISTRICT CO!
DISTRICT OF MARYLAND

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA .

*
v. ' CRIMINAL NO. GJH-19-517

*

HENRY LEE KENNER II, * (Kidnapping, 18 U.S.C. § 1201(a)(1);
* Attempted Witness Tampering, 18

Defendant * U.S.C. § 1512(a)(1)(A) & (b)(1);
* Forfeiture, 18 U.S.C, § 981(a)(1)(C), 21
* U.S.C. § 853(p), 28 U.S.C. § 2461(c))
*
ReKRK KKK

SUPERSEDING INDICTMENT

COUNT ONE
(Kidnapping)

The Grand Jury for the District of Maryland charges that:
On or about June 8, 2019, in the District of Maryland and elsewhere, the defendant,
HENRY LEE KENNER II,

did unlawfully seize, confine, inveigle, decoy, kidnap, abduct, and carry away Victim A, and
held Victim A for any reason, when (1) Victim A was willfully transported in interstate
commerce from the State of Maryland to the Commonwealth of Virginia; (2) the defendant
travelled in interstate commerce from the State of Maryland to the Commonwealth of Virginia;
and (3) the defendant used any means, facility, and instrumentality of interstate commerce in

committing and in furtherance of the commission of the offense.

18 U.S.C. § 1201(a)(1)
18 U.S.C. § 2
COUNT TWO
(Attempted Witness Tampering)

The Grand Jury for the District of Maryland further charges that:
In or about early December 2019, in the District of Maryland and elsewhere, the
defendant,
HENRY LEE KENNER II,
did attempt to kill another person—that is, Victim A—with intent to prevent the attendance and

testimony of Victim A in an official proceeding.

18 U.S.C. § 1512(a)(1)(A)
IS U.S.C. 82

WN
COUNT THREE
(Attempted Witness Tampering)

The Grand Jury for the District of Maryland further charges that:
In or about early December 2019, in the District of Maryland and elsewhere, the
defendant,
HENRY LEE KENNER II,
did knowingly attempt to corruptly persuade another person—that is, Individual A—with intent
to influence, delay, and prevent the testimony of any person—that is, Victim A—in an official

proceeding.

18 U.S.C. § 1512(b)(1)
FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:

l. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981 (a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461 (c), in the event of the
defendant’s conviction on Count One of this Indictment.

2. Upon conviction of the offense set forth in Count One of this Indictment, the
defendant,

HENRY LEE KENNER I,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),
any property, real or personal, which constitutes or is derived from proceeds traceable to the
offense.

3. If, as a result of any act or omission of the defendant, any of the property
described above:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without

difficulty,
the United States shall be entitled to forfeiture of substitute property, pursuant to 21 U.S.C.

§ 853(p), as incorporated by 28 U.S.C. § 2461(c), up to the value of the forfeitable property

described above.

18 U.S.C. § 98 1(a)(1)(C)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

A TRUEAMLL:

SIGNATURE REDACTED

Foreperson

_yott
Kolant & Hux|

Robert K. Hur
United States Attorney

1 [re] r« ve

Date /
